   Case 1:19-cr-00356-AJT Document 30 Filed 02/05/20 Page 1 of 4 PageID# 93



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

UNITED STATES OF AMERICA

            v.
                                                            Criminal No. 1:19-CR-356
KWASHIE SENAM ZILEVU,

  Defendant.



                          MOTION TO CONTINUE 2/18/20 TRIAL DATE

       The Defendant, Kwashie Zilevu, by and through the undersigned counsel, with the

consent of the United States, respectfully moves this Court to continue the trial date presently set

for February 18, 2010. In support thereof, Defendant states as follows:

       1.        The Defendant agreed to waive the preliminary hearing (ECF 13).

       2.        The parties jointly moved to extend the time for indictment (ECF 14).

       3.        Since that time, the Government has produced the following discovery to the

Defendant:

                 a. Nov 8, 2019 – the Government provided Bates numbers 1-342.

                 b. Jan 22, 2020 – Defendant and his counsel met with the AUSA for a “reverse

                      proffer.” The evidence reviewed during said proffer was provided on a DVD

                      the following day (see next entry).

                 c.   Jan 23, 2020 – the Government provided a DVD with 146 documents

                      thereon, and in response to an inquiry from Defendant’s counsel advised there

                      was a significant amount of additional discovery to produce.
   Case 1:19-cr-00356-AJT Document 30 Filed 02/05/20 Page 2 of 4 PageID# 94



             d. Jan 24, 2020 – the Government delivered a thumb drive and an external drive,

                 providing an additional 1.75 terabytes of discovery in more than 500 folders

                 on the external drive.

             e. Jan 30, 2020 – the Government produced 5 DVDs of discovery evidencing

                 material obtained from various electronic devices seized during execution of a

                 warrant at Defendant’s home. The DVDs were provided along with a forensic

                 report.

             f. Jan 31, 2020 (Friday) – the Government produced 3 additional DVDs of

                 further evidence recovered from devices seized from Defendant’s home

             g. Feb 4, 2020 (Tuesday) – Defendant’s counsel identified item # 21 on the

                 forensic report (a Macbook laptop), reviewed the discovery materials related

                 thereto, and advised of the Defendant’s desire to have a forensic examination

                 thereof given its importance to the defense – while seized from Defendant’s

                 home, it belongs to a Kwaku Blay, who recently accepted a plea in Maryland

                 federal court, and Defendant feels there is important exculpatory evidence on

                 Mr. Blay’s laptop that was not the subject of the forensic review performed at

                 the request of the Government.       This is being discussed between the

                 Defendant and the Government at this time.

      4.     Defendant’s counsel has been able to get through 5 of the DVDs, and about 75 of

the 500 folders on the external drive. There is a significant amount of discovery yet to be

reviewed.




                                              2
   Case 1:19-cr-00356-AJT Document 30 Filed 02/05/20 Page 3 of 4 PageID# 95



        5.      In order to properly represent the interests of the Defendant, a proper review of

the discovery received is necessary, in addition to the need for a forensic review of at least one

electronic device seized by the Government.

        6.      The current date further does not permit Defense counsel to evaluate all of the

discovery provided by the Government, which is necessary for counsel to properly advise his

client regarding any plea, and the desire for more time to consider a resolution in turn affects the

Government’s need to prepare for trial, witness arrangements, etc.

        7.      The Government represents that all discovery was provided to Defense counsel

upon receipt from the forensics lab.

        8.      If the Court is inclined to grant the continuance, Defendant is agreeable to wave

his right to speedy trial, and this can be addressed at the status conference requested below.

        9.      In light of the above, Defendant requests a 30-60 day continuance of the trial date to

allow him to properly review the extensive amount of discovery produced, and then engage in

meaningful discussions with a full understanding of the Government’s evidence.

        10.     The Government consents to this request.

        11.     The parties discussed a late March trial date, but the Government must confirm

witness availability. Thus, at this time the parties agreed Defendant would get this motion before the

court. The parties request a status conference to reset the trial.

                                                  ***

        WHEREFORE, the Defendant requests the presently scheduled trial date be vacated, and

the parties be directed to contact chambers promptly to schedule a status conference for purposes

of rescheduling the trial.




                                                    3
   Case 1:19-cr-00356-AJT Document 30 Filed 02/05/20 Page 4 of 4 PageID# 96



                                                Respectfully submitted,

                                                KWASHIE ZILEVU

                                                By Counsel,

                                                THE BROWN FIRM PLLC


                                            By: _/s/ Christopher E. Brown ____
                                                Christopher E. Brown, Esq.
                                                VSB#39852
                                                526 King St., Suite 213
                                                Alexandria, VA 22314
                                                703-924-0223
                                                Fax 703-997-2362
                                                cbrown@brownfirmpllc.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I filed the foregoing on this 5th day of February, 2020, with
the Court’s ECF system which will send notice hereof to all registered users, and I further
emailed a copy to SAUSA Ron Fiorillo.

                                         __/s/ Christopher E. Brown _______
                                         Christopher E. Brown




                                            4
